Exhibit 10.3

 

BioLargo, Inc.

Engagement Extension Agreement

 

January 16, 2019

 

This Engagement Extension Agreement (the “Extension”) references the Engagement
Agreement and Scope Letter dated February 1, 2008 (“2008 Agreement”) by and
between CFO 911 (the “Advisor)” and BioLargo, Inc. (the “Company”), and written
extensions to the Agreement (the “Prior Extensions”), pursuant to which Charles
K. Dargan II has been serving as the Company’s Chief Financial Officer. The
parties desire to extend the terms of the prior agreements for a period of one
year, pursuant to the terms of this Extension. The 2008 Agreement, the Prior
Extensions and this Extension are collectively referred to herein as the
“Agreement”.

 

Except as expressly amended or modified herein, all terms and conditions set
forth in the 2008 Agreement and Prior Extensions are incorporated herein by this
reference, and continue to be in full force and effect. The parties acknowledge
and confirm that Mr. Dargan has been serving as the Company’s Chief Financial
Officer, and continues to do so through today’s date. Retroactively effective as
of October 1, 2018, the Advisor and the Company hereby agree to extend the Term
of the engagement as set forth in the 2008 Agreement to expire September 30,
2019 (the “Extended Term”). Notwithstanding the foregoing, either party may
terminate this Agreement upon 30 days’ written notice. Upon the expiration of
this Agreement on September 30, 2019, unless this agreement has been terminated,
Advisor shall continue to serve as the Company’s Chief Financial Officer until
new terms are agreed upon, or until one of the parties gives notice to terminate
the relationship.

 

During the Extended Term, the Advisor shall receive the compensation as set
forth in this Extension. The Company shall issue to Charles K. Dargan II an
option (the “Option”) to purchase 300,000 shares of the Company’s common stock.
The Option shall vest over a period of 12 months, with 75,000 shares having
vested as of December 31, 2018, and the remaining shares to vest 25,000 shares
monthly beginning January 31, 2019, and each month thereafter, so long as this
Agreement is in full force and effect. The Option shall be exercisable at $0.223
per share, the closing price of the company’s common stock on January 16, 2019,
and shall expire January 16, 2029. This Option shall be issued pursuant to the
Company’s 2018 Equity Incentive Plan.

 

AGREED TO AND ACCEPTED THIS 16th DAY OF JANUARY, 2019

 

CFO 911   BioLargo, Inc. 18851 NE 29TH Avenue, Suite 700  14921 Chestnut Street
Aventura, FL 33180 Westminster, CA 92683     By:    /S/CHARLES K. DARGAN II  
By:    /S/DENNIS P. CALVERT   Name: Mr. Charles K. Dargan II Name: Mr. Dennis P.
Calvert Title:   Chief Executive Officer     Title:   President

         